  Exhibit 10.1


 
AMENDMENT TO CONSULTING AGREEMENT
 
 
This Amendment “Amendment” is made and entered into as of March 10, 2017 and is
to the Consulting Agreement executed on April 25, 2016 by and between Wound
Management Technologies, Inc., a Texas corporation (the “Company”), and John
Siedhoff (“Consultant”). The Company and Consultant are sometimes each referred
to herein as a “Party” and collectively, as the “Parties”.
 
Modifications
 
Change of Consultant Name: The Parties agree to change the Consultant from John
Siedhoff to Twin Oaks Equities, LLC (the new “Consultant”).
 
Change of Compensation (Article 3): At the February 27, 2017 Board Meeting of
the Company, the Board voted to amend the compensation for Consultant. The
monthly consulting fee for the Consultant shall be $20,000 per month, effective
January 1, 2017. The Company shall pay any accrued consulting fees for
Consultant to the new Consultant.
 
All other Terms and Conditions of the Consulting Agreement shall remain in
effect.  
 
This Amendment may be executed in counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same agreement.
 
The Parties have executed this Amendment on the day and year first above
written.
 
 
 
WOUND MANAGEMENT TECHNOLOGIES, INC.
 
 
 
 
 
 
By:  
/s/  Deborah J. Hutchinson
 
 
 
Deborah J. Hutchinson 
 
 
 
President 
 

 
 
 
 
 
 
 
By:  
/s/  John Siedhoff
 
 
 
John Siedhoff 
 
 
 
Twin Oaks Equities, LLC 
 

 

 
 
 
